                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

AMY GREENE,

      Plaintiff,
v.                                                   Case No. 8:17-cv-878-T-AAS

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
Social Security Administration,

      Defendant.
______________________________________/

                                       ORDER

      Amy Greene moves for an award of $4,080.93 in attorney’s fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. Section 2412. (Doc. 23). The EAJA

allows courts to award reasonable attorney’s fees to a prevailing party against the

United States. 28 U.S.C. § 2412. Ms. Greene’s $4,080.93 in attorney’s fees is the

result of 20.9 work hours her attorneys, Michael A. Steinberg & Associates, completed

at a $195.26 hourly rate. (Doc. 26, p. 3).

      The September 10th order reversed and remanded the Commissioner’s final

decision under sentence four of 42 U.S.C. Section 405(g) for further administrative

proceedings. (Doc. 24). The Clerk entered judgment in Mr. Peck’s favor shortly after.

(Doc. 25). Ms. Greene now requests an award of attorney’s fees under the EAJA

because she was the prevailing party. (Doc. 26).1


1  The United States and its agencies and employees have sixty days to appeal a
judgment. Fed. R. App. P. 4(a)(1)(b); 26(a)(1). The sixty-day appeal period for Ms.
                                         1
      In her motion for attorney’s fees, Ms. Greene stated the Commissioner opposed

her motion. (Doc. 26, p. 2). More than fourteen days passed since Ms. Greene

submitted her motion. (Id.). Under Local Rule 3.01(b), a party who opposes a motion

has fourteen days to respond.        The Commissioner submitted no response in

opposition. A party’s failure to respond to a motion indicates the motion is unopposed.

Legends Collision Ctr., LLC v. State Farm Mut. Auto. Ins. Co., No. 6:14-CV-6006-

ORL-31TBS. 2016 WL 3406409, at *1 (M.D. Fla. June 21, 2016) (citations omitted).

Therefore, the court treats Ms. Greene’s motion for attorney’s fees as unopposed

because of the Commissioner’s failure to respond.

      The Commissioner does not contest the following: Ms. Greene is the prevailing

party; Ms. Greene’s net worth was less than $2 million when she filed her complaint;

the Commissioner’s position was not substantially justified; no special circumstances

make an attorney’s fees award unjust; and Ms. Greene’s attorney’s fees request is

reasonable. A court should grant a Social Security claimant’s request for attorney’s

fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL

7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s fees request).

Therefore, Ms. Greene is entitled to $4,080.93.13 in attorney’s fees.




Greene’s judgment expired November 12, 2018, at which point judgment became
final. A party moving for attorney’s fees under the EAJA must do so within thirty
days of final judgment. 28 U.S.C. § 2412(d)(1)(B); Fed. R. Civ. P. 6(a)(1). Ms. Greene’s
deadline for moving for attorney’s fees under the EAJA fees was December 13, 2018.
Ms. Greene submitted her motion on December 7, 2018. Therefore, the court has
jurisdiction to award Ms. Greene’s requested fees.
                                          2
      Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Ms. Greene owes a debt to the United States. Ms. Greene also

assigned her rights to EAJA fees to her attorneys. (Doc. 26-2). So, if Ms. Greene has

no federal debt, the United States will accept Ms. Greene’s assignment of EAJA fees

and pay the fees directly to her counsel.

      The following is therefore ORDERED:

      1.     Ms. Greene’s motion for attorney’s fees under the EAJA, (Doc. 26) is

             GRANTED.

      2.     Ms. Peck is awarded $4,080.93 in attorney’s fees under the EAJA.

      ENTERED in Tampa, Florida, on January 7, 2019.




                                            3
